DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-28 are currently pending. Claims 1-14 are withdrawn pursuant to the restriction requirement provided below. Claims 15-28 are considered on their merits. 
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a vibratory motion reduction system, classified in F16F 7/1034.
II. Claims 15-28, drawn to a pedestal assembly for receiving a pylon, classified in B64B 27/001.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombination and combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed, because Invention II does not require a spring member, as required by Invention I.  The subcombination has separate utility, such as reducing vibratory motion for a pylon that is not on an aircraft, much less a tiltrotor aircraft.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: Inventions I and II require specific and distinct searches. For example, Invention I requires a classification search focused on at least F16F 7/1034, along with a distinctly tailored text search (e.g., including text terms directed to the spring member). Invention II, on the other hand, requires a classification search focused on at least B64B 27/001, along with a distinctly tailored text search (e.g., including text terms directed to the tiltrotor aircraft).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with applicant’s representative Daniel Chalker on October 12, 2022, a provisional election was made without traverse to prosecute the invention of II, claims 15-28.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claims 18-19, claim 18 recites the limitation "the inner member" and “the outer member” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Thus, claim 18 and dependent claim 19 are rejected under 35 U.S.C. 112(b).
Regarding claims 20-25, the claim recites the limitation "the inner member" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Thus, claim 20 and dependent claims 21-25 are rejected under 35 U.S.C. 112(b). Likewise, claims 21 and 23-25 each recites “the outer member,” and there is insufficient antecedent basis for this limitation in the claims. Thus, claims 21 and 23-25 are further rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,868,541 to Kooiman et al. (“Kooiman”) in view of U.S. Patent No. 4,811,919 to Jones (“Jones”).
Regarding claim 15, Kooiman teaches a pedestal assembly for receiving a pylon assembly of a tiltrotor aircraft having a helicopter mode and an airplane mode, the tiltrotor aircraft having an airframe including a fuselage and a wing (focusing on the embodiment of FIG. 19, see also FIG. 13 showing pedestal assembly (82, 84) for receiving pylon assembly (44), see also FIGS. 3-4)), the pedestal assembly comprising: an inboard pedestal (82 in FIGS. 4 and 13; 272, 276, 280, 292 in FIG. 19) supported by the airframe and positioned above the wing or adjacent to the wing (FIGS. 4, 19), the inboard pedestal includes an inboard bearing assembly (276, 280, 292); an outboard pedestal (84 in FIGS. 4 and 13; 270, 274, 278, 288 in FIG. 19) supported by the airframe and positioned above the wing or adjacent to the wing (FIGS. 4 and 19), the outboard pedestal includes an outboard bearing assembly (274, 278, 288); the inboard and outboard bearing assemblies are operable to receive the pylon assembly (24a, 44) therein such that the pylon assembly is rotatably mounted between the inboard and outboard pedestals along a rotational axis to selectively operate the tiltrotor aircraft between the helicopter mode and the airplane mode (Col. 15, lines 10-15; Col. 2, lines 2-6; FIG. 19); the outboard pedestal or a portion of the outboard pedestal has a stiffness represented by a spring constant (Col. 12, lines 8-13, teaching a stiffness and thus necessarily teaching a stiffness represented by a spring constant).
Kooiman does not explicitly teach a tuning mass coupled to the inboard pedestal and the pylon assembly; wherein the tuning mass and stiffness of the outboard pedestal or the portion of the outboard pedestal reduce the vibratory motion of the pylon assembly. 
Jones teaches an assembly for receiving a pylon assembly of an aircraft, comprising a tuning mass (40, 41, 45) coupled to an inboard pedestal (20, 30, 35, 36) and the pylon assembly (10; Col. 5, lines 15-43, lines 58-68; FIGS. 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Kooiman and further include the tuning mass, as taught by Jones, in order to reduce the vibration of the pylon assembly (see, e.g., Jones at Col. 3, line 54 to Col. 4, line 10; see also U.S. Publication No. 2018/0051765 to Seifert et al. at ¶¶ [0034]-[0037]; [0049]-[0052], teaching to use both a hydraulic tuning mass and the stiffness of a pedestal portion to reduce the vibratory motion of an assembly in a tiltrotor aircraft).  The combination of Kooiman and Jones thus provides an assembly wherein the tuning mass and stiffness of the outboard pedestal or the portion of the outboard pedestal reduce the vibratory motion of the pylon assembly (Kooiman at Col. 10, lines 25-51; Col. 11, line 61 to Col. 12, line 13; Jones at Col. 3, line 54 to Col. 4, line 10).
Regarding claim 16, the combination of Kooiman and Jones teaches each and every element of claim 15 as discussed above, and Jones teaches wherein the tuning mass comprises a hydraulic system (Col. 5, lines 15-43, lines 58-68; FIGS. 1-3).
Regarding claim 17, the combination of Kooiman and Jones teaches each and every element of claim 15 as discussed above, and Kooiman teaches wherein the inboard bearing assembly comprises: an inner member (292) having an opening extending therein that receives the pylon assembly (24a, FIG. 19); an outer member (276) moveably attached to the inner member (Col. 15, lines 7-15; FIG. 19). Jones teaches wherein the inboard bearing assembly comprises: an inner member (30) having an opening extending therein that receives the pylon assembly (10); an outer member (20 or 20, 42, 43, 50) moveably attached to the inner member (Col. 4, lines 45-49); the tuning mass attached to the inner member and the outer member such that the vibratory motion of the pylon assembly accelerates the tuning mass (Col. 5, lines 58-68); and the inner member comprises a first bearing assembly or the outer member comprises a second bearing assembly (Col. 4, lines 11-61).
Regarding claim 18, the combination of Kooiman and Jones teaches each and every element of claim 15 as discussed above, and Jones teaches a flexible member (35, 36) attached between an inner member ( and the outer member (Col. 4, lines 45-49; FIGS. 1-3). Also, according to applicant’s disclosure and claim 19, Kooiman teaches this claim limitation, since Kooiman teaches the inner and outer members comprise a journal bearing (Col. 14, lines 49-59; FIG. 19).
Regarding claim 19, the combination of Kooiman and Jones teaches each and every element of claim 15 as discussed above, and Jones teaches wherein the flexible member comprises an elastomer layer (Col. 4, lines 45-49; FIGS. 1-3). Also, Kooiman teaches wherein the flexible member comprises a journal bearing (Col. 14, lines 49-59; FIG. 19).
Regarding claim 20, the combination of Kooiman and Jones teaches each and every element of claim 15 as discussed above, and Jones teaches wherein the tuning mass comprises: a first chamber (40) disposed adjacent to a first side of the inner member (30, FIGS. 2-3); a second chamber (41) disposed adjacent to a second side of the inner member (FIGS. 2-3); a tuning port (45) connecting the first chamber to the second chamber (Col. 5, lines 15-68; FIGS. 2-3); a tuning fluid disposed within the first chamber and the second chamber (Col. 5, lines 15-68; FIGS. 2-3); and the vibratory motion of the pylon assembly causes the inner member to compress at least a portion of the first chamber while simultaneously decompressing at least a portion of the second chamber, or compress at least the portion of the second chamber while simultaneously decompressing at least the portion of the first chamber (Col. 5, lines 15-68; FIGS. 2-3).
Regarding claim 21, the combination of Kooiman and Jones teaches each and every element of claim 20 as discussed above, and Jones teaches wherein the tuning port extends through the outer member (20, 42, 43, 50; FIG. 3). 
Regarding claim 22, the combination of Kooiman and Jones teaches each and every element of claim 20 as discussed above, and Jones teaches wherein the tuning port is disposed within a housing or external to the housing (FIG. 3). 
Regarding claim 23, the combination of Kooiman and Jones teaches each and every element of claim 20 as discussed above, and Jones teaches wherein the first chamber (40) is further disposed adjacent to a first side of the outer member (20); and the second chamber (42) is further disposed adjacent to a second side of the outer member (FIGS. 2-3). 
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kooiman in view of Jones as applied to claim 20 above, and further in view of U.S. Patent No. 4,848,495 to Hayashi (“Hayashi”).
Regarding claim 24, the combination of Kooiman and Jones teaches each and every element of claim 20 as discussed above, and Jones teaches a housing (42, 43, 50) having an opening extending therein that does to not interfere with the vibratory motion of the pylon assembly (FIGS. 2-3, showing opening at upper portion of 50), wherein the housing is attached to the outer member (20; FIGS. 2-3), and partially encloses the inner member (FIGS. 2-3).
The combination of Kooiman and Jones does not explicitly teach wherein the housing encloses the tuning mass. Rather, Jones teaches the tuning port extending external of the housing. 
Hayashi teaches various configurations of housings and tuning masses, including a configuration wherein the tuning port external of the housing (FIG. 7), and configurations wherein the housing encloses the tuning mass (FIGS. 2-3, 5, 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Kooiman and Jones combination such that the housing encloses the tuning mass, as taught by Hayashi, in order to protect the tuning port from structural damage.
Regarding claim 25, the combination of Kooiman and Jones teaches each and every element of claim 20 as discussed above, and Jones teaches a housing (42, 43, 50) having an opening extending therein that does to not interfere with the vibratory motion of the pylon assembly (FIGS. 2-3, showing opening at upper portion of 50), wherein the housing partially encloses the inner member (FIGS. 2-3).
The combination of Kooiman and Jones does not explicitly teach wherein the housing encloses the tuning mass. Rather, Jones teaches the tuning port extending external of the housing. 
Hayashi teaches various configurations of housings and tuning masses, including a configuration wherein the tuning port external of the housing (FIG. 7), and configurations wherein the housing encloses the tuning mass (FIGS. 2-3, 5, 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Kooiman and Jones combination such that the housing encloses the tuning mass, as taught by Hayashi, in order to protect the tuning port from structural damage. 
Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kooiman 
in view of U.S. Publication No. 2018/0051765 to Seifert et al. (“Seifert”).
	Regarding claim 26, Kooiman teaches a method of reducing a vibratory motion of a pylon assembly of a tiltrotor aircraft having a helicopter mode and an airplane mode; the tiltrotor aircraft having an airframe including a fuselage and a wing, the method comprising: providing an inboard pedestal (82 in FIGS. 4 and 13; 272, 276, 280, 292 in FIG. 19) supported by the airframe and positioned above the wing or adjacent to the wing, wherein the inboard pedestal includes an inboard bearing assembly (276, 280, 292); providing an outboard pedestal  (84 in FIGS. 4 and 13; 270, 274, 278, 288 in FIG. 19) supported by the airframe and positioned above the wing or adjacent to the wing (FIGS. 4 and 19), wherein the outboard pedestal includes an outboard bearing assembly (274, 278, 288), and the outboard pedestal or a portion of the outboard pedestal has a stiffness represented by a spring constant (Col. 12, lines 8-13, teaching a stiffness and thus necessarily teaching a stiffness represented by a spring constant); providing the pylon assembly operably mounted in the inboard and outboard bearing assemblies such that the pylon assembly is rotatably mounted between the inboard and outboard pedestals along a rotational axis to selectively operate the tiltrotor aircraft between the helicopter mode and the airplane mode (Col. 15, lines 10-15; Col. 2, lines 2-6; FIG. 19).
Kooiman does not explicitly teach providing a tuning mass coupled to the inboard pedestal and the pylon assembly; and reducing the vibratory motion the pylon assembly using the tuning mass and the stiffness of the outboard pedestal or the portion of the outboard pedestal.
Seifert teaches a method of reducing a vibratory motion of a pylon assembly of a tiltrotor aircraft having a helicopter mode and an airplane mode (¶¶ [0034]-[0037]), the method including providing a tuning mass coupled to a first pedestal and the pylon assembly (¶¶ [0034]-[0037]; [0049]-[0052]); and reducing the vibratory motion the pylon assembly using the tuning mass and the stiffness of a second pedestal or the portion of the second pedestal (¶¶ [0049]-[0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Kooiman and further include the steps of providing a tuning mass coupled to a first pedestal, and reducing the vibratory motion of the pylon assembly using the tuning mass and the stiffness of the second pedestal or a portion of the second pedestal, as taught by Seifert, in order to reduce the vibration of the pylon assembly (see, e.g., Seifert et al. at ¶¶ [0034]-[0037]). The combination of Kooiman and Seifert thus teaches the steps of providing a tuning mass coupled to the inboard pedestal and the pylon assembly (¶¶ [0034]-[0037]; [0049]-[0052]); and reducing the vibratory motion the pylon assembly using the tuning mass and the stiffness of the outboard pedestal or a portion of the outboard pedestal.
Regarding claim 27, the combination of Kooiman and Seifert teaches each and every element of claim 26 as discussed above, and Seifert teaches the step of configuring the tuning mass and the stiffness of the outboard pedestal or the portion of the outboard pedestal to reduce the vibratory motion of the pylon assembly (¶¶ [0049]-[0052]).
Regarding claim 28, the combination of Kooiman and Seifert teaches each and every element of claim 26 as discussed above, and Seifert teaches determining the spring constant; and adjusting the tuning mass to reduce the vibratory motion the pylon assembly based on the spring constant (¶¶ [0049]-[0052]).
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have many of the elements in applicant’s disclosure and claims 15-28.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/Nicholas McFall/Primary Examiner, Art Unit 3644